DETAILED ACTION
1.	This office action is a response to communication submitted on 12/16/2020.
Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-10 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable by NAKADA/MURAKAMI et al. (WO 2014006993 A1) in view of ALDRICH et al. (CN 106184189 B).
In regards to claim 1, NAKADA shows (Figs. 1-13) a motor-driven vehicle comprising: 
a motor (M) for traveling; 
a controller (i.e. 5) configured to 
perform automatic parking control (i.e. parking assistance) for parking the motor-driven vehicle at a target parking position without depending on a user's vehicle operation (see abstract, Figs. 6, 13), and 
prohibit or stop the automatic parking control when a load limitation ratio is less than a threshold value, the load limitation ratio indicating a limitation level of a torque which is able to be output from the motor in response to a required torque for the motor (1), (i.e. driver operation amount is monitored and the driver can be overridden, when the driver changes the shift position or the driver's steering torque becomes equal to or more than a predetermined value, the parking operation by the automatic control is stopped. Thus, the vehicle can be made to travel with priority given to the driver's shift operation or steering operation).
Although, NAKADA shows a drive motor (1) and its implicitly to provide a driving unit such an inverter to execute driving control, NAKADA does not explicitly shows an inverter that drives the motor.
However, ALDRICH further discloses an automatic parking starting/stop signal (see Figs. 1-2), and shows an inverter (i.e. power inverter module 30) that drives the motor (M/G 30), the system additionally comprising monitoring a torque on the drive shaft, monitoring vehicle deceleration rate, monitoring the vehicle speed and if the brake torque percentage is greater than a predetermined brake torque percentage and the vehicle deceleration rate of vehicle deceleration greater than a predetermined threshold speed, the vehicle speed is non-zero and automatic parking starting below the threshold when controlling the electric motor/generator to stop the engine of the crank rotation at the predetermined vehicle speed.
Thus, given the teaching of ALDRICH, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of NAKADA  to employ an inverter module to control motor speed and torque by varying motor input, consequently improving the system reliability.
In regards to claims 4-5, NAKADA shows (Figs. 1-13), wherein the controller is configured to prohibit/stop the automatic parking control when the automatic parking control is required and while the automatic parking control is being performed and the load limitation ratio is less than the threshold value (see pages 3 and 10-11).
In regards to claim 6, NAKADA shows (Figs. 1-13), wherein the controller includes: an automatic parking control unit (Fig. 2) configured to perform the automatic parking control; and a drive power control unit configured to control drive power of the motor-driven vehicle when the automatic parking control is not being performed, wherein the drive power control unit is configured to output a drive power usable range to the automatic parking control unit, the drive power usable range indicating a possible output range of the drive power while the automatic parking control is being performed by the automatic parking control unit, wherein the automatic parking control unit is configured to control the drive power while the automatic parking control is being performed within the drive power usable range (see page 3, wherein the drive power control unit is configured to: determine whether the load limitation ratio is less than the threshold value; and set the drive power usable range output to the automatic parking control unit to 0 when the load limitation ratio is less than the threshold value, and wherein the automatic parking control unit is configured to prohibit or stop the automatic parking control when the drive power usable range is 0 (see pages 3 and 7-8).
	Moreover, ALDRICH additionally discloses and shows (Figs. 1-3) a very clear wherein the controller includes: an automatic parking control unit (Fig. 2) configured to perform the automatic parking control; and a drive power control unit (10) configured to control drive power of the motor-driven vehicle when the automatic parking control is not being performed, wherein the drive power control unit is configured to output a drive power usable range to the automatic parking control unit, the drive power usable range indicating a possible output range of the drive power while the automatic parking control is being performed by the automatic parking control unit, wherein the automatic parking control unit is configured to control the drive power while the automatic parking control is being performed within the drive power usable range and monitoring vehicle deceleration rate, monitoring vehicle speed and if the brake torque percentage is greater than a predetermined percentage of braking torque and the vehicle deceleration rate of vehicle deceleration rate is greater than a predetermined threshold, the vehicle speed is not zero and automatic parking starting threshold below a predetermined vehicle speed control motor/generator to stop engine rotation of the crank. hybrid vehicle has a controller, the controller having a processor, the processor executes the stored algorithm to realize the method (see pages 10-13).

6.	Claims 2-3, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being anticipated/unpatentable by NAKADA/MURAKAMI et al. (WO 2014006993 A1) in view of ALDRICH et al. (CN 106184189 B) and further in view of OYAMA/HATA et al. (DE 112013007146 T5).
In regards to claims 2-3, 7, 8 and 10, Although NAKADA as modified by ALDRICH discloses the temperature as a control input (see pages 11-12 of English translation of ALDRICH), NAKADA as modified by ALDRICH  does not explicitly discloses to decrease the load limitation ratio when a temperature of the motor/inverter increases; and prohibit or stop the automatic parking control when the load limitation ratio becomes less than the threshold value due to an increase of the temperature of the motor, wherein the controller is configured to control the load limitation ratio such that the load limitation ratio is less when the temperature of the motor is a first temperature than when the temperature of the motor is a second temperature which is lower than the first temperature, wherein the controller is configured to decrease the load limitation ratio when the temperature of the motor is larger than a first threshold value and the temperature of the motor increases, and wherein the controller is configured to decrease the load limitation ratio when the temperature of the inverter is larger than a second threshold value and the temperature of the inverter increases.
However, OYAMA further discloses and sows (Figs. 1-15) wherein the controller is configured to control the load limitation ratio such that the load limitation ratio is less when the temperature of the motor is a first temperature than when the temperature of the motor is a second temperature which is lower than the first temperature, wherein the controller is configured to decrease the load limitation ratio when the temperature of the motor is larger than a first threshold value and the temperature of the motor increases, and wherein the controller is configured to decrease the load limitation ratio when the temperature of the inverter is larger than a second threshold value and the temperature of the inverter increases. (i.e.  An electronic control unit (9) is capable of performing an automatic parking control for automatically operating a steering apparatus (2) for assisting parking of a vehicle in a parking area, and an automatic parking control for automatically operating the steering apparatus for assisting parking out of the parking area , When the automatic parking control is started, the electronic control unit calculates a temperature increase amount (ΔTi) of an engine (2a) caused by the execution of the automatic parking control and a temperature increase amount (Δto) of the engine caused by the execution of the automatic parking control , Based on the current temperature (T), the temperature increase amount (Δti) and the temperature increase amount (Δto) of the engine, the electronic control unit obtains a predicted temperature (Tf2) of the engine (2a) of a case where the automatic parking control is subsequent to the automatic parking control is performed. If the predicted temperature (Tf2) is lower than a permissible upper limit ™, start of the automatic parking control is permitted. If the predicted temperature (Tf2) is higher than or equal to the allowable upper limit ™, automatic parking control start is inhibited, see Figs. 11-15 and pages 3-4 and 9-12 of English translation).
Thus, given the teaching of OYAMA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of NAKADA as modified by ALDRICH to further monitor system temperature and provide a allowable range of temperature where the If the predicted temperature (Tf2) is lower than a permissible upper limit ™, start of the automatic parking control is permitted. If the predicted temperature (Tf2) is higher than or equal to the allowable upper limit ™, automatic parking control start is inhibited, consequently improving the system reliability and protection.
Allowable Subject Matter
7.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
CA 3064710 A1 discloses to prevent a situation in which automatic parking control cannot be completed due to abnormality and is interrupted, when system abnormality is determined to have occurred before start of the automatic parking control. This automatic parking control apparatus for an FF hybrid vehicle is provided with: an automatic parking control unit (33c) for performing automatic parking control; and a PBW controller (33) having a park-by-wire system A that automatically performs a parking lock when automatic parking at a target parking position is completed by the automatic parking control, wherein the PBW controller (33) has a malfunction diagnosis processing unit which determines an occurrence of system abnormality in which the park-by-wire system A fails to operate normally during the automatic parking control. The automatic parking control unit (33c) has a fail-safe control processing unit which, when system abnormality is determined to have occurred before start of the automatic parking control, prohibits the automatic parking control from starting.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846